AFFIRM; and Opinion Filed July 30, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01471-CV

                     DAVENPORT MEADOWS, LP, Appellant
                                   V.
              JACOB DOBRUSHKIN & GALINA DOBRUSHKIN, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02710-2011

                             MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice O’Neill
       Appellant Davenport Meadows, L.P. appeals a judgment entered on a jury verdict. In

three issues, Davenport Meadows generally contends (1) the evidence shows the Dobrushkins

committed fraud, and (2) the evidence is legally and factually insufficient to support the award of

attorney’s fees. For the following reasons, we affirm the trial court’s judgment.

       In August 2006, Jacob and Galina Dobrushkin entered into a “New Home Contract,”

agreeing to purchase a townhome from Davenport Meadows that had yet to be constructed. The

contract required the Dobrushkins to deposit $5,000 as earnest money and provided for a

December 31, 2007 closing date. The house was not completed until October 30, 2008, and the

parties orally agreed to extend the closing date.       According to Davenport Meadows, the

Dobrushkins specifically agreed to a December 5, 2008 closing date.
       The Dobrushkins did not, however, close on the house. At trial, Jacob Dobrushkin

testified that he had still wanted to purchase the house and that he tried to “till the very end,” but

his financial condition had changed considerably during the economic downturn of 2008, and he

could no longer afford to do so. Davenport Meadows presented evidence that the Dobrushkins

could have purchased the house had they borrowed from a home equity line of credit for the

down payment.

       Regardless, in December 2008, the Dobrushkins sent Davenport Meadows notice they

were terminating the contract and demanded their earnest money back because Davenport

Meadows had not completed the townhome on time. Davenport Meadows sent the Dobrushkins

a letter stating if the Dobrushkins did not close, it would agree to termination of the contract in

exchange for retention of their earnest money and another $5,000 in damages due to the

Dobrushkins’ “default and failure to communicate their intention not to close in a timely

manner.”

       When the Dobrushkins did not respond, Davenport Meadows sent them notice it was

terminating the contract and electing to receive the earnest money as liquidated damages.

Davenport Meadows stated it was not, however, releasing them from the additional damages

caused by Dobrushkins misrepresenting their intent to close on the property.

       Davenport Meadows subsequently sued the Dobrushkins for breach of contract and fraud.

The jury found against Davenport Meadows on its breach of contract claim, concluding it had

elected to receive the Dobrushkins’ earnest money as its remedy for that claim. The jury also

found against Davenport Meadows on its fraud claim. The jury awarded the Dobrushkins $9,675

in attorney’s fees pursuant to a provision in the New Home Contract that the prevailing party

recover reasonable attorney’s fees in any legal proceeding related to the contract.




                                                 –2–
           In its first issue, Davenport Meadows contends “[t]he evidence demonstrates that [the

Dobrushkins] committed fraud against [it], in contrast to the jury’s findings.”           Davenport

Meadows does not specify whether it is raising a legal or factual sufficiency of the evidence

complaint or direct us to any standard of review. Indeed, although the trial court’s judgment is

based on a jury verdict, Davenport Meadows does not identify the particular findings the jury

made and it relies on statements in pleadings and affidavits filed in the trial court, but not

admitted before the jury, as “evidence” to support its contention.

           To comply with rule 38.1(f) of the Rules of Appellate Procedure, an appellant must

articulate the issue we will be asked to decide. Bolling v. Farmers Branch Indep. Sch. Dist., 315
S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.). If the issue is identified, then rule 38.1(i)

requires an appellant to provide direct citations to the record to support its factual assertions. Id.

If record references are not made or are inaccurate, misstated, or misleading, the brief fails. Id.

An appellant must also provide legal authority to support the legal questions we are asked to

decide. Id.

           Here, Davenport Meadows generally challenges the trial court’s judgment, but does not

properly attack the jury findings on which the judgment was based. Nor does it properly attack

the judgment in light of the evidence actually presented to the jury under the proper standard of

review. Its complaint is not, therefore, a proper attack on the judgment. We conclude this issue

is improperly and inadequately briefed and presents nothing to review. See TEX. R. APP. P.

38.1(i).

           In its second and third issues, Davenport Meadows contends the evidence of attorney’s

fees is legally and factually insufficient. At trial, Davenport Meadows first offered testimony to

support its claim for attorney’s fees in the event the jury found in its favor. Its counsel, Barton

Reeder, testified his billing rate was $225 and that he spent 123 hours in the course of trial

                                                 –3–
preparation, including preparation of pleadings, motions, and discovery requests and responses.

In support of their award of attorney’s fees, the Dobrushkins’ counsel, J.J. Hopkins, referenced

Reeder’s testimony stating he spent “approximately the same amount of time” as Reeder and that

the issues had been very similar for both, preparing discovery, motions, et cetera. He said his

typical billing rate was $250, which was “very conservative.” He said to “make matters easy for

the jury” he had spent about the same amount of time on the case as Mr. Reeder, at $225. He

said of the 123 hours, eighty hours was attributable to the breach of contract claim and forty-

three to the fraud claim. He indicated that he needed to separate out the hours spent on the

breach of contract claim because that was the Dobrushkins “only avenue of recovery.”

According to Hopkins, $20,000 would compensate the Dobrushkins for having to defend the

breach of contract claim. 1 Davenport Meadows did not object to Hopkins’ testimony. 2 Nor did

it question Hopkins about whether or how he documented his hours or question whether the

hours expended were reasonable and necessary.

           Instead, on cross-examination, Davenport Meadows questioned Hopkins only about what

fees he had segregated. In particular, it questioned Hopkins about whether he deducted the hours

he spent drafting and nonsuiting a breach of contract claim that the Dobrushkins had initially

brought against Davenport Meadows, but nonsuited. Hopkins responded that he had, but that he

had spent very little time on that claim, “literally maybe an hour.” Davenport Meadows also

questioned Hopkins about whether he segregated the fees expended on unsuccessful motions for

summary judgment that related to the Dobrushkins’ defense of the breach of contract case.

Hopkins said he did not segregate those fees because they were spent defending that claim.

     1
       How Hopkins arrived at the $20,000 figure is unclear and his testimony regarding the calculation is incorrect. He testified “if you do the
math there, 80 times 225 is 1600 plus -- $20,000.” We note, however, that eighty times Hopkins typical billing rate of $250 equals $20,000.
     2
       When a party complains about the reliability of the basis of a scientific expert’s opinion, a timely objection is required to give the offering
party an opportunity to cure any defect that may exist. Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 409 (Tex. 1998). Here, had
Davenport Meadows sought further specificity, Hopkins would have had the opportunity to provide more specific testimony or documentation.



                                                                        –4–
       In the charge, the jury was asked “What is a reasonable fee for the Dobrushkins’ attorney

in this case, stated in dollars and cents, if any?” The jury found $9,675 was a reasonable fee for

preparation and trial, but it awarded no fees for any subsequent appeals. The trial court entered

judgment on the verdict.

       According to Davenport Meadows, the evidence is legally and factually insufficient to

support the attorney’s fee award. The only authority it cites is El Apple, Ltd v. Olivas, 370
S.W.3d 757 (Tex. 2012). In El Apple, the Texas Supreme Court stated:

                       Under the lodestar method, the determination of what constitutes a
               reasonable attorney's fee involves two steps. First, the court must determine the
               reasonable hours spent by counsel in the case and a reasonable hourly rate for
               such work. The court then multiplies the number of such hours by the applicable
               rate, the product of which is the base fee or lodestar. The court may then adjust
               the base lodestar up or down (apply a multiplier), if relevant factors indicate an
               adjustment is necessary to reach a reasonable fee in the case.

Id. at 760 (citations omitted). The Supreme Court concluded the plaintiff in that case failed to

present legally sufficient evidence for a lodestar calculation because it failed to prove the number

of hours reasonably expended on the litigation. See id. at 763-64. Here, in asserting El Apple

requires the attorney fee’s award be set aside, Davenport Meadows ignores that it must

challenge, and we must review, a jury determination of attorney’s fees.

       In reviewing a jury finding, we review the evidence in light of the charge actually given.

Barker v. Eckman, 213 S.W.3d 306, 312 (Tex. 2006). Here, the jury was given no definitions

with respect to reasonable attorney’s fees. In particular, the jury was not instructed it was

required to make a lodestar calculation by first specifically determining the reasonable hours

spent by counsel and the reasonable hourly rate. Additionally, Davenport Meadows’ specific

complaints focus largely on the lack of specificity with respect to Hopkins’ testimony with

respect to segregation. But it fails to discuss the contractual provision that authorized the award

of attorney’s fees and fails to provide any argument or authority that Hopkins was required to

                                                –5–
segregate any fees in the first instance. 3 See Rich v. Olah, 274 S.W.3d 878, 888 (Tex. App.—

Dallas 2008, no pet.) (party entitled to recover attorney’s fees for defending fraud claim related

to contract where the contract provided for an award of an attorney’s fees to the “prevailing party

in any legal proceeding related to this contract.”). Moreover, the jury charge did not require the

jury to segregate fees. See Green International, Inc. v. Solis, 951 S.W.2d 384, 389–90 (Tex.

1997).

           Davenport Meadows has failed to cite pertinent authority regarding a challenge to a jury

finding on attorney’s fees, has failed to discuss the evidence in light of the actual jury charge

given or the contract that authorized such fees, and has failed to provide argument or analysis

explaining how El Apple should be applied to the jury finding in this case. We conclude these

issues have not been adequately briefed and are waived. 4 See TEX. R. APP. P 38.1(i); Shaw v.

County of Dallas, 251 S.W.3d 165, 172 (Tex. App.—Dallas 2008, pet. denied).

           We affirm the trial court’s judgment.




                                                                             /Michael J. O'Neill/
                                                                             MICHAEL J. O'NEILL
                                                                             JUSTICE

121471F.P05




           3
            We recognize that Hopkins testified that he would have to “separate out” the hours spent defending the fraud claim because their
only avenue of recovery was under the breach of contract claim. The jury, however, was properly instructed that “in matters of law, [it] must be
governed by the instructions in [the] charge.” Further, that counsel may have requested less than he was entitled to does not impact a sufficiency
analysis. See City of Fort Worth v. Zimlich, 29 S.W.3d 62, 73 (Tex. 2000) (jury may award more damages than requested if supported by the
evidence).
           4
           Hopkins’ testimony, including all of the hours worked and multiplying it by his typical billing rate, would result in a “lodestar” of
$30,750. The jury awarded Davenport Meadows $9,675.




                                                                      –6–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DAVENPORT MEADOWS, LP, Appellant                      On Appeal from the County Court at Law
                                                      No. 6, Collin County, Texas
No. 05-12-01471-CV         V.                         Trial Court Cause No. 006-02710-2011.
                                                      Opinion delivered by Justice O'Neill.
JACOB DOBRUSHKIN & GALINA                             Justices Myers and Brown participating.
DOBRUSHKIN, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees JACOB DOBRUSHKIN & GALINA DOBRUSHKIN
recover their costs of this appeal from appellant DAVENPORT MEADOWS, LP.


Judgment entered this 30th day of July, 2014.




                                                –7–